Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clutch and locking means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “wherein the activation of the locking means simultaneously activates the clutch means to allow relative rotation…”. However, the disclosure is silent as to the process or 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 10, 12 and their dependents, the limitation “a locking means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s disclosure mentions the “locking means” at paragraphs 14, 16, 18, 20, 34, and 40 of the PGPub; but provides no teaching of the structure of said locking means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 recites in line 4 “a pair of intermeshing intermediate drive gears”, and in line 7 “the intermediate drive gear”. It is not clear which of the intermediate drive gears is being referred to in the second instance.
Claim 13 recites the limitation "the first coupling" and the “second coupling” in lines 3 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites in line 2-3 “the intermediate drive gear”. It is not clear which of the intermediate drive gears is being referred to in this instance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moynihan (US Patent No. 4,874,296) in view of Merrels (US Patent No. 3,724,561).

Moynihan teaches:

limitations from claim 1, a hand-held inflation device (FIG. 1) comprising: a first housing (the casing of the drill 19) in which a motor is mounted (see FIG. 2 and C. 4 Lines 15-17 teaching an electric motive power source); a second housing (11) in which a compression means (10) for generating compressed air is mounted; 

Moynihan does not teach that the housings are foldable relative to one another, instead teaching a rigid shaft (17);

Merrels teaches: 

limitations from claim 1, a hand-held device (FIG. 1, 33); a first housing in which a motor is mounted (see 33; C. 3 Lines 5-15), a second housing (10-11) for a tool driven by the motor; the second housing is rotatably mounted to the first housing (via flexible shaft 31) such that the second housing is foldable relative to the first housing between a folded position and an extended position (see FIG. 1; C. 3 Lines 5-11; the flexible shaft allows for movement between the housing 33 and the housing 10-11); coupling means (flexible shaft 30-32 and gears 20, 23, 26) for coupling the motor to the compression means in at least one position in between the folded position and the extended position, such that the motor is capable of driving the compression means (the “coupling means” is being treated under 35 U.S.C. 112(f) and has been interpreted to cover gearing between the motor and the compression means as described for example in paragraphs 6-7 of the applicant’s PGPub; see gears 20, 23, 26 of Merrels, and additionally see gears 30-32 in FIG. 1 of Moynihan);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the rigid shaft of Moynihan with the flexible shaft of 



Merrels further teaches:

limitations from claim 4, wherein the coupling means transfers the output of the motor to the compression means in the folded position, such that the motor drives the compression means (see FIG. 1 wherein the motor 33 and driven tool 10-11 are coupled while the motor and tool are folded relative to one another; C. 3 lines 5-15);

limitations from claim 5, wherein the first housing is rotatably mounted to the second housing around an axis (around an axis of the shaft 31 for example), the first housing is continuously rotatable relative to the second housing, or the first housing is step-rotated relative to the second housing (see FIG. 1 wherein the motor 33 and driven tool 10-11 are coupled via shaft 31 while the housings are free to move continuously relative to one another; C. 3 lines 5-15);

limitations from claim 6, wherein the coupling means is able to transfer the output of the motor to the compression means in each position in between the folded position and the extended position, such that the motor can drive the compression means (see FIG. 1 wherein the motor 33 and driven tool 10-11 are coupled via shaft 31 while the housings are free to move continuously relative to one another; C. 3 lines 5-15);

limitations from claim 7, wherein in the extended position (for example when the coupling 32 and coupling 30 are parallel), the first housing (33) is substantially parallel to the second housing (10-11), and in the folded position, 





Claims 2-3, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moynihan (US Patent No. 4,874,296) in view of Merrels (US Patent No. 3,724,561) as applied to claim 1 above, and in further view of Roehm (US PGPub No. 2010/0326685).

Moynihan and Merrels teach hand-held devices including second coupling means within respective compression means housings and coupled to the compression mechanisms (the first/second “coupling means” are being treated under 35 U.S.C. 112(f) and have been interpreted to cover gearing within the motor and the compression means housings as described for example in paragraphs 6-7, 35, 54, 56 of the applicant’s PGPub; see gears 20, 23, 26 of Merrels, and additionally see gears 30-32 in FIG. 1 of Moynihan);

Neither Moynihan nor Merrels teaches a first coupling means (gearing in a motor housing);

Roehm teaches:

limitations from claim 2, a hand-held device (1) including a motor (3) within a housing (2); a coupling means (planetary gear 6) mounted in the housing and driven by the motor (paragraph 21);





Moynihan further teaches:

limitations from claim 10, further comprises locking means for selectively locking said first housing and said second housing (see for example clamps 53 in FIG. 2; or alternatively screws 70 in the embodiment of FIG; 5);



Neither Moynihan nor Merrels teaches a clutch;

limitations from claims 8 and 11, a clutch means (8; the clutch means is interpreted under 35 U.S.C. 112(f) as a commonly known clutch type such as an electromagnetic or friction) for selectively controlling the coupling of said first coupling means (6) and said second coupling means (Roehm teaches that the torque clutch 8 is actuatable to set torque thresholds of the handheld device, thus controlling the coupling of the gear 6 and the output of the device (and therefore the coupling of the gear 6 and a compression mechanism gear in the combination with Moynihan and Merrels); additionally torque clutches are counted among commonly known clutches);

It would have been obvious to one of ordinary skill in the art of hand-held devices at the time the invention was filed to provide a clutch in the power line of the 



Moynihan further teaches:

limitations from claim 3, wherein the second coupling means comprise a plain gear, a curved gear or a bevel gear (C. 4 Lines 36-41); additionally Roehm teaches that the gear 6 is a planetary gear which is commonly known to include at least a plain gear;


Allowable Subject Matter
Claims 9, 12, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the claims are amended to comply with all formal requirements or applicant specifically traverses each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art does not teach the limitations of claim 9, wherein the first and second coupling means (gears) are biased into and out-of engagement via the clutch means. The prior art to Moynihan, Merrels, and Roehm do not teach gearing in the housings of the motor and compression mechanism that are selectively engageable by a clutch, as the motor and compression mechanisms of Moynihan and Merrels are separated by the flexible shaft and no gearing of the compression mechanism and motor are directly engaged.

Claim 13 recites a particular first and second coupling means, including multiple gear elements and a threaded bolt of the second coupling means selectively engageable with a drive gear of the first coupling means. The prior art does not teach this arrangement in a device with relatively foldable first and second housing as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teaches pumps/compressors with relative moveable pumping and motor housings: US 7708535, US 5246354, US 10995747;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746